I should like at the outset,
Mr. President, to hail your election to the presidency of
the General Assembly at its fifty-ninth session. I would
also like to extend to you our best wishes for success in
carrying out your mandate, a mandate which reflects
the honour bestowed on your country, the Republic of
Gabon, by the international community.
I would also like to take this opportunity to pay
tribute to the Secretary-General of the United Nations,
Kofi Annan, for his selfless commitment to the causes
of the United Nations and of Africa in particular.
I believe this is also an appropriate time to pay
tribute to and commend the actions of the former
President of the General Assembly, Mr. Julian Hunte,
for his considerable contribution to promoting the
universality of the United Nations.
My country, the Republic of Cape Verde, is
among the small island States. We believe that our
States, as a result of their specific characteristics,
deserve a special hearing from the international
community. In the economic, social and ecological
spheres, those States are confronting shortcomings and
restrictions specific to them, and these must be duly
taken into account.
Through its own efforts, but also through the
necessary contribution of the international community,
Cape Verde is now preparing to better itself and its
condition as a least developed country (LDC). My
country continues to suffer from a precarious situation
which cannot be ignored or minimized. In addition, the
small island States often represent unique physical and
human realities which form a genuine heritage of
mankind. For these and other reasons, I would like here
to launch an appeal in favour of the small island States.
The international community is going through a
particularly complex period marked by challenges of
many kinds. We are aware that it is only by focusing on
peace, stability, security, dialogue and respect for
diversity of interests and cultures, in an atmosphere of
freedom, that we can create an international
environment conducive to the just settlement of the
serious problems we are encountering today.
2

War does not have to be inevitable. Moreover,
given the very advanced stage of civilization which
mankind has achieved, I think it would be relevant to
ask whether it is time to leave behind the concept
formulated by the outstanding nineteenth-century
German military theoretician Clausewitz, who stated
that war is a continuation of policy through other
means. I think, rather, that it is by relying on
negotiations, dialogue and the acknowledgement of the
legitimacy of the interests and rights of all parties, that
we can tap the potential for avoiding the need for war
as a means of resolving national or international
disputes.
Finally, it is with respect for international law,
drawn up with the participation of all and equally
shared and respected by all — a respect which
permeates the principles and purposes of the United
Nations — that we can find a response leading to a
peaceful, prosperous and just world: the world which
mankind clearly wishes to see.
I would like to reiterate here and now our
absolute rejection of the unwarranted use of violence
and our unequivocal condemnation of the use of
terrorism as a way of resolving political disputes. The
trivialization of life and death, which is utterly
condemnable, also dehumanizes its proponents and
opens the way to the worst kinds of wrongs in relations
between human communities. This is why the struggle
for peace cannot be halted, and why everyone,
especially the United Nations, has the imperative duty
to contribute to breaking the cycle of violence and
opening the way to peaceful coexistence among nations
and human communities.
Among the other social ills afflicting our planet
which can be effectively combated are hunger and
poverty. Their eradication is in fact one of the
objectives of the Millennium agenda. I am convinced
that success in combating hunger and poverty will have
unquestionably positive global effects that would
promote unity and harmony within the human family,
and would strengthen human rights, including the most
sacred and vital right — the right to life. It would also
promote the material and moral enrichment of all of
human society. It would contribute to the creation of
conditions that are a prerequisite for improving
international security by lessening migration and
bridging the gap between rich and poor, thus
eliminating the reasons for the frustration of millions
of poor and hungry individuals throughout today’s
world.
Another tragedy that requires action is HIV/
AIDS, which is mortgaging the future of many
countries, particularly in Africa. There is an urgent
need to advance and guarantee effective international
solidarity in order to root out from the daily lives of
millions of human beings the spectre of hunger,
poverty and pandemic illnesses. It is my belief that
mankind has the resources and potential which will
allow us to realize this marvellous dream.
The African continent, of which my country and
your country, Mr. President, are a part, continue to be
faced with enormous and varied challenges. Regarding
the critical issue of peace and political stability, we
also note a genuine commitment on the part of African
States to resolve conflicts and eliminate hotbeds of
tension. But the political will of States, regional
organizations and the African Union is not enough, and
the international community’s commitment and its
indispensable contribution in the form of adequate
resources are necessary for peace and security to
become a reality for all our peoples within a reasonable
period of time.
Peace is not merely the absence of war. Genuine
peace requires sufficient time and confidence-building
among parties, as well as a strategy for building peace.
So too, peace and stability within States require
institutions and policies that are inclusive and that
respect and engage all sectors of nations and meet their
legitimate political and economic aspirations, while at
the same time ensuring the protection of their cultural
identity.
There can be no doubt that, owing to profound
changes in the scientific, technological and socio-
political fields, a huge movement of democratization of
human societies is under way, backed by the
institutions of the rule of law. However, mere political
democracy is not sufficient. The ordinary citizen must
be guaranteed participation in public affairs and a
decent, worthy and dignified life, since there can be no
freedom without dignity.
It must also be recognized that there are still
tenuous vestiges of the old orders, which must once
and for all be rooted out and eliminated from
relationships between individuals and communities,
such as racism, religious and cultural discrimination,
3

gender inequality, and scorn for the fundamental rights
of indigenous human communities in various countries.
We must also ask whether democracy within
States is reflected in relations among States,
particularly when we note the existence of an
imbalanced world in which the inequality of power
between the haves and the have nots continues to grow
day by day. Therefore, there is a critical need to
promote the democratization of international relations
by seeking better balance in relations among States.
International democracy based on dialogue and
cooperation among States and among cultures, on
tolerance and respect for cultural diversity among
communities and on human solidarity and respect for
the legitimate political and material interests of all
parties, of nations large and small would show itself in
the implementation of genuine multilateralism in
global governance. Herein undoubtedly lie the
foundations for triumph over today’s challenges and
the assurance of a safe, peaceful, predictable and
prosperous future for humanity.
In several months, the United Nations will mark
60 years of rich and intense life that has been filled
with challenges, upheavals and extremely complex
problems, but that has also been marked by
innumerable victories and hopes for humanity. My
country joined the community of nations in large part
because of the intervention of the United Nations to
promote the freedom and human rights of colonial
peoples, for which we shall always be grateful. I
believe that, in the light of the profound changes that
have occurred over the past six decades in all areas of
the international arena and the emergence of a new
balance of forces and extremely complex challenges
requiring urgent and immediate responses, it is
becoming clear that we need to move forward with
reform of the United Nations, particularly the Security
Council. In my view, the planned reform should, in
addition to reflecting new global geopolitical realities,
guarantee representativity and appropriate intervention
and participation for all continents and all
communities. From that perspective, we would then
have a more balanced international community and a
more equitable sharing of responsibility in the building
of humanity’s future.
Before concluding, I should like to highlight the
successful actions carried out in the past few years by
the United Nations under the leadership of the
Secretary-General, Mr. Kofi Annan, who has enabled
us to keep on the international agenda substantive
issues that confront many societies daily, which has
enabled this universal institution to be in direct contact
with concerns and challenges that are worrisome to all
members of the human family.
Here, I should also like to honour the memory of
all those who have served the United Nations and
fallen victim to senseless acts resulting from
intolerance and the terrorism of radical movements. I
emphasize the need for all countries and all formal and
informal institutions to guarantee and respect the
security of such noble men and women, for they are on
a mission to serve all of us.
I hope, Sir, that this fifty-ninth session of the
General Assembly, which is taking place under your
presidency, will provide new gains for peace, justice,
social progress and global stability.
Finally, I should like to reiterate the words of
Pope John Paul II, the unquestionable moral authority
of our time, in his appeal to world leaders on 1 January
this year:
“The United Nations ... needs to rise more and
more above the cold status of an administrative
institution and to become a moral centre where
all the nations of the world feel at home ...”